Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment of Amendment
Acknowledgment is made of applicant's amendment, filed on 03/18/2021. The changes and remarks disclosed therein have been considered. Claims 1, 10 have been amended. Therefore, claims 1-21 remain pending in the application.

Allowable Subject Matter
Claims 1-21 are allowed. 

The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art to the present invention is Lee (US 20150378887 Al).
Lee discloses a nonvolatile memory device includes a mat including a plurality of memory blocks, an address decoder configured to select one of the memory blocks in response to an address, an input/output circuit including first and second page buffers configured to program a plurality of data pages into a single physical page of the selected one of the memory blocks or store the plurality of data pages read from the single physical page of the selected one of the memory blocks, and a control logic configured to perform a dumping operation at another one of the first page buffers and second page buffers when a data input operation or a data output operation is performed at one of the first and second page buffers of the input/output circuit. The input/output circuit includes a plurality of page buffers. The plurality of page buffers include the first and second page buffers.
Regarding independent claim 1 (and the respective dependent claims 2-9), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: a cache latch coupled with the main latch and configured to perform a cache latch operation of storing second data that is different from the first data and received from the main latch.
Regarding independent claim 10 (and the respective dependent claims 11-17), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: wherein the data transfer operation stores, in the second buffer, second data that is different from the first data and received from the first buffer.
Regarding independent claim 18 (and the respective dependent claims 19-21), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: wherein the first transfer operation stores the first data stored in the first buffer in the second buffer, wherein the second data read operation stores second data stored in second memory cells among the plurality of memory cells in the first 20buffer, and wherein some period of time of the first data transfer operation overlaps with some period of time of the second data read operation.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941.  The examiner can normally be reached on M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOCHUN L CHEN/Examiner, Art Unit 2824